Title: To George Washington from Estéban José Martínez, 14 April 1792
From: Martínez, Estéban José
To: Washington, George



Most excellent Sir
Havana. 14 April. 1792.

Supposing that Y[our] E[xcellency] is acquainted with the services which I rendered to the Bostonian expedition commanded by Capt. John Kendrick at the time when I was commander in chief of another on the North West coast of America, I take the liberty of troubling Y. E. to the end that interposing your influence with Congress, they may distinguish me with the order of Cincinnatus, for which I shall be very thankful to your Excellency.
I leave this place for Madrid the end of the present month I mention it to Y. E. that you may lay me your commands which I shall obey with pleasure. God preserve you &c.

Stephen Joseph Martinez

